    Case 20-14312-amc Doc 24-1 Filed 03/23/21 Entered 03/23/21 08:37:22                        Desc
               Proposed Order Amended as to Hearing Date Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA



In re: Kia L. Ragland                         :
       a/k/a Kia L. Birch,                    :         Chapter 13
        Debtor(s)                             :
                                              :
Anthony Birch,                                :         Bankr. #20-14312/AMC
             Movant,                          :
             v.                               :
Kia L. Ragland,                               :         11 U.S.C. § 362
a/k/a Kia L. Birch,                           :
              Debtor,                         :
             and                              :         Hearing Date: April 14, 2021, 11 A.M.
William C. Miller,                            :
Chapter 13 Standing Trustee,                  :
             Trustee.                         :


                                     AMENDED ORDER



                  AND NOW, this __________ day of ________________, 2021, at Philadelphia,

  upon hearing of the motion and response thereto in the within matter, it is hereby:

          ORDERED that the Motion of Anthony Birch for Relief from the Automatic Stay for the

  limited purpose of completing Equitable Distribution Master’s Hearing and dissolution of the

  marriage of Anthony Birch and Kia L. Ragland, a/k/a Kia L. Birch is GRANTED in its entirety

  and the Parties shall be permitted to resume the Master’s Hearing for the determination of

  Equitable Distribution in the Complaint in Divorce pending in the Court of Common Pleas,

  Philadelphia County, Family Division, March Term 2019, No. 8426 and subsequent dissolution

  of the marriage of the Parties; and,

          IT IS FURTHER ORDERED:
Case 20-14312-amc Doc 24-1 Filed 03/23/21 Entered 03/23/21 08:37:22                          Desc
           Proposed Order Amended as to Hearing Date Page 2 of 3



          1.        Any settlement between the Parties shall be non-dischargeable pursuant to

   11 U.S.C. §§ 1328, 523(c); and Fed. R. Bankr. P. 4007(c), and cannot be eliminated by the

   instant bankruptcy filing, re-filing, or conversion to any other chapter of Bankruptcy,

   including, but not limited to Chapter 7, 11, or 12;

          2.        Within five (5) days of the final Equitable Distribution Agreement, Debtor

   is ordered to amend the most recent Chapter 13 Plan and Schedule A/B to reflect any

   excess equity as a result thereof, whether pre- or post-confirmation;

          3.        That the language of this Order granting relief from the automatic stay

   shall not be construed presumptively against any of the parties;

          4.        Entry of this Order shall not constitute an admission of any of the

   allegations against either of the Parties, and shall not be considered as an admission of

   liability, wrongdoing or any improper action; and

          5.        Any violation of the covenants of this Order by either party shall cause that

   party to bear the legal fees and costs of litigating any such violation.

                                        BY THE COURT:


                                        ASHELY M. CHAN
                                        United States Bankruptcy Judge




                                               2
Case 20-14312-amc Doc 24-1 Filed 03/23/21 Entered 03/23/21 08:37:22   Desc
           Proposed Order Amended as to Hearing Date Page 3 of 3



cc:   Andrew Varra
      Acting United States Trustee
      833 Chestnut Street, Suite 500
      Philadelphia, PA 19107

      William C. Miller
      Chapter 13 Standing Trustee
      P.O. Box 40119
      Philadelphia, PA 19106-0119

      Sherri Dicks, Esquire
      Law Offices of Sherri R. Dicks, P.C.
      Post Office Box 42251
      Philadelphia, PA 19101

      Brad J. Sadek, Esquire
      Meghan Power, Esquire
      Sadek and Cooper
      1315 Walnut Street, Suite 502
      Philadelphia, PA 19107

      Anthony Birch
      525 E. Armstrong Street
      Philadelphia, PA 19144

      Kia L. Ragland, a/k/a Kia L. Birch
      1933 Church Lane
      Philadelphia, PA 19141

      Joan Ranieri, Courtroom Deputy




                                             3
